Nims, J., concurring: While I agree that this case falls within the language of section 280A(c)(3) (relating to "rental use”), I deem it essential to recognize the result for what it is, namely, one which follows from the facts as found by the trial judge, and nothing more. It may confidently be expected that close scrutiny will be given similar fact patterns in the future where the possibility of compensation disguised as rent may be present. Under such circumstances, the conditions for home office deductions provided by Congress in section 280A(c)(l) will, of course, apply. Chabot, Cohen, Jacobs, Gerber, and Wright, JJ., agree with this concurring opinion.